CUNNINGHAM, J.,
Dissenting.—The respondent was informed against, charging that it had furnished, as a public service corporation, to one A. Durazo 200 cubic feet of illuminating gas, for which it had charged and collected at a rate charge for 500 cubic feet of gas, thereby charging and collect*309ing as for 500 cubic feet, when in fact only 200 cubic feet were actually furnished, and said 200 cubic feet were worth forty cents. The information was based upon section 7 of chapter 52 of the First Special Session of the First State Legislature, approved June 19, 1912, page 147 of said laws. The statute is as follows: “It shall be unlawful for any person, firm, or corporation, to sell and deliver, charge and collect for, or pay for, water, electrical energy or illuminating gas, used or to be used for lighting, heating, or other commercial ■or domestic purposes, except by meter measurement, if the consumer shall request that the same be sold by meter measurement; or to charge and collect for, or pay for, a greater amount of such water, electrical energy, or illuminating gas, than actually furnished during the period for which the charge was made; ...” Section 11 of said chapter 52 prescribes the penalty. To the information the defendant corporation filed a demurrer upon the grounds that said section 7 is in conflict with the Constitution, article 15, and void. The demurrer was sustained by the court, and the information was dismissed. The state has appealed and assigned these rulings as error.
The question raised is whether the statute in question conflicts with the Constitution, or, in other words, does the Constitution prohibit the legislature from enacting laws regulating the rates and charges that a public service corporation may enforce for its services rendered to its customers using its product? It is contended by respondent that the Con•stitution, article 15, has invested the Corporation Commission with the exclusive power to prescribe rates and charges for the government of all public service corporations. Section 3 of article 15 of the Constitution provides that: “The Corporation Commission shall have full power to, and shall, prescribe just and reasonable classifications to be used, and just and reasonable rates and charges to be made and collected, by public service corporations within the state for service rendered therein, and make reasonable rules, regulations, and orders, by which such corporations shall be governed in the transaction of business within the state. ...” This language is susceptible of no interpretation. The Corporation Commission is given all the powers required to prescribe “just and reasonable classifications to be used,” and to prescribe “just *310and reasonable rates and charges to be made and collected” by public service corporations, and the Constitution commands that the Corporation Commission “shall” prescribe such just and reasonable classifications and rates and charges. Thus far the powers and duties of the Corporation Commission are clear.
Section 2 of article 14 of the Constitution requires corporations to be formed under general laws, and continues: “Laws relating to corporations may be altered, amended, or repealed at any time, and all corporations doing business in this state may, as to such business, be regulated, limited, and restrained by law.” No one will deny the legislative power the right to enact laws regulating, limiting, or restraining the business of corporations in general. Public service corporations in existence at the time of the admission of this state into the Union are denied the benefits of any future legislation, except on condition of complete acceptance of all provisions of the Constitution applicable to public service corporations, by section 15 of article 15 of the Constitution, clearly indicating a legislative intent of the framers of the Constitution and of the people adopting it to retain some power in the legislative-department of the state to legislate relative to public service corporations. The express limitations upon the power of the legislative authority of the state are prescribed by article 4, subdivision 2 of the Constitution, and I fail to find therein any express prohibition upon the legislature from enacting any law limiting, regulating or restraining the business of' public service corporations. Such subjects are proper subjects of legislation. If this proposition is correct, and I am confident that it is correct, then no conflict exists between the statute and the constitutional provision empowering and commanding the Corporation Commission to make classifications, prescribe rates and charges, and otherwise regulate the business of public service corporations, simply because the Corporation Commission is likewise invested with the same power-in that respect as the legislature possesses.
It is clear that a conflict of laws affecting the business of such corporations may arise, in which case article 15 of the Constitution would play a most important part, and would be decisive. I have reference to a state of facts where the Corporation Commission has legally and regularly exercised *311its powers upon the subject by fixing the rates and charges applicable to a given public service corporation. In which case the orders of the Corporation Commission become the fixed law for that corporation, a violation of which subjects the corporation to a prescribed penalty.
Where the Corporation Commission has legally prescribed classifications, regulations and rates and charges for the government of any specific public service corporation, such legal orders necessarily conflict with the general law—section 7 of chapter 52, supra. In ease of such conflict, by the terms of' the constitutional provision as to such corporation, the orders of the Corporation Commission must control, and the general law becomes inoperative in such instance. Until the Corporation Commission has by its order fixed the duties of a given public service corporation in the matters of its rates and charges, such corporation is not liable to the penalties prescribed by section 16 and section 19 of article 15 of the Constitution. Until the rules, regulations, orders or decisions, have been prescribed, entered and made by the Corporation Commission, no penalty for a violation thereof is in existence. Until such rules, regulations, orders and decisions are in existence section 7 of chapter 52, Laws of the First Special Session, applies. If any public service corporation does not wish to incur the penalty prescribed by said section' 7 of chapter 52, supra, then it must become active in placing itself within the prescribed conditions, and have its rates and charges prescribed by the order of the Corporation Commission; otherwise the general law applies to its business.
The defendant admits for the purpose of the demurrer that it did charge and collect from A. Durazo one dollar for furnishing him with gas, when the gas actually furnished to him was worth not more than forty cents. If the defendant corporation, at the time charged in the information, was acting in accordance with any order made by the Corporation Commission, fixing and prescribing rates and charges to be made by such corporation for such service, then no public offense was charged as to this appellee. Such condition does not appear. We must presume such condition did not exist, otherwise the appellee corporation would have urged it by plea in abatement, or other appropriate manner, bringing the fact before the court. The demurrer only raises questions appearing upon *312the face of the pleading attacked, and such condition does not so appear.
The order sustaining the demurrer was error, for which the judgment should be reversed and the cause remanded.